Case 0:21-cv-60933-AHS Document 1-4 Entered on FLSD Docket 04/30/2021 Page 1 of 3

Filing # 124033230 E-Filed 03/30/2021 03:35:07 PM
IN THE CIRCUIT COURT OF THE
17TH JUDICIAL CIRCUIT IN AND FOR
BROWARD COUNTY, FLORIDA
CHERYL ANN MENDEZ, CASENO: CFCE -D1~ 06 S S~

Plaintiff,
VS.

WAL-MART STORES EAST, LP,

Defendant.
[

COMPLAINT

The Plaintiff, CHERYL ANN MENDEZ, by and through her undersigned counsel, hereby sucs the
Defendant, WAL-MART STORES EAST, LP, and alleges as follows:

1. This is an action for damages in excess of thirty thousand ($30,000.00) dollars.

2. At all times material hereto, the Plaintiff, CHERYL ANN MENDEZ, was an individual
residing in Broward County, Florida.

3. At all times material hereto, the Defendant, WAL-MART STORES EAST, LP, was a
corporation doing business in Broward County, Florida.

4. At all times material hereto, the Defendant, WAL-MART STORES EAST, LP, owned,
controlled, managed, and/or maintained the store located at 4301 S University Dr., Davie, Florida 33328.

COUNT I - NEGLIGENCE

The Plaintiff re-alleges paragraphs 1-4 as if fully set forth herein and further alleges:

5. On or about August 26, 2020, the Plaintiff, CHERYL ANN MENDEZ, while exercising due
care and caution for her own safety, was lawfully on the Defendant’s property when she was injured due to
the negligence of the Defendant.

6. Specifically, the Plaintiff, CHERYL ANN MENDEZ, was walking in the parking lot in
front of the store referred to in Paragraph 4 above when she was caused to slip and fall due to losing traction
on the painted stripes on the ground.

7. In the alternative, the paint that was applied to the area where the Plaintiff, CHERYL ANN

MENDEZ, fell was not appropriate and/or lacked the proper non-slip additives.
 

 

Case 0:21-cv-60933-AHS Document 1-4 Entered on FLSD Docket 04/30/2021 Page 2 of 3

‘8: “The Defendant, WAL-MART STORES ‘EAST, LP, and/or its employees, servants, and/or
agents owed to the Plaintiff a duty of reasonable care to maintain the subject property in a condition
reasonably safe for its intended uses and free from all conditions which would render it dangerous and unsafe
for the Plaintiff, or present an unreasonable risk of harm to her, in her lawful use of the same.

9. That it was the duty of the Defendant, WAL-MART STORES EAST, LP, and/or its
employees, servants, and/or agents to warm the Plaintiff of aforesaid dangerous and unsafe condition.

10. The Defendant, WAL-MART STORES EAST, LP, and/or its employees, servants, and/or
agents breached its duty of care to the Plaintiff, by committing one or more of the following negligent acts of

commission and/or omission which proximately caused injury to the Plaintiff as hereinafter alleged more

fully:
(a) The Defendant failed to properly maintain, inspect, and
examine the subject property, particularly the area where
the Plaintiff slipped and fell;

" (b) The Defendant should have exercised reasonable care in
the care of the subject property, particularly the area where
the Plaintiff slipped and fell;

(c) The Defendant failed to utilize reasonable care in the
selection of paint used on the subject property;

(d) The Defendant failed to apply non-slip additives to the
paint before painting the area where Plaintiff slipped and

fell;

(e) The Defendant failed to warn the Plaintiff of the dangerous
condition;

(f) the afore-described dangerous condition was a regular,

reoccurring, and ongoing condition.
Il. Defendant knew, or in the exercise of reasonable care, should have known of the afore-
described dangerous and hazardous condition.
12. That the aforesaid acts of negligence on the parts of the Defendant were the proximate cause
of the injuries sustained by the Plaintiff.
13, As a.direct result, the Plaintiff has incurred medical bills, has suffered bodily injury resulting
in severe physical pain and suffering, disability, disfigurement, mental anguish, loss of capacity for the

enjoyment of life, expense of hospitalization, medical and nursing care and treatment, aggravation of

 

 
Case 0:21-cv-60933-AHS Document 1-4 Entered on FLSD Docket 04/30/2021 Page 3 of 3

preexisting injuries, if any, lost wages and loss of the-ability to eam wages. Her. losses are permanent and.

continuing in nature and the Plaintiff will suffer losses in the future.

WHEREFORE, the Plaintiff, CHERYL ANN MENDEZ, demands judgment against the Defendant,

WAL-MART STORES EAST, LP, for damages, costs, and any other relief this Court may deem appropriate.

The Plaintiff further demands trial by jury as to all issues so triable as a matter of right.

DATED March 29, 2021.

By:

ENGLANDER PEEBLES
Attorneys for Plaintiff
6499 Powerline Road

Suite 204

Fort Lauderdale, FL 33309
Phone: (954) 947-0530

pleadines@filinjurviaw.com

| f ae
2 ive kee

 

GARY B. ENGLANDER, ESQ.
Fla. Bar No.: 88616
